Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each individual whose signature appears below is a director of Kaman Corporation, a Connecticut corporation (the “Corporation”), and does hereby constitute and appoint Neal J. Keating and William C. Denninger, and each of them, his or her true and lawful attorneys-in-fact and agents with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign the registration statement on Form S-8 of the Corporation pertaining to the registration of the securities described in the Registration Statement on Form S-8 to which this power of attorney is filed as an exhibit and any and all amendments (including post-effective amendments) to such Registration Statement and to file the same with all exhibits thereto, and all documents in connection therewith, with the U.S. Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. This power of attorney may be executed in counterparts. Signature Title Date /s/ Brian E. Barents Director April 17, 2013 Brian E. Barents /s/ E. Reeves Callaway III Director April 17, 2013 E. Reeves Callaway III /s/ Karen M. Garrison Director April 17, 2013 Karen M. Garrison /s/ A. William Higgins Director April 17, 2013 A. William Higgins /s/ Neal J. Keating Director April 17, 2013 Neal J. Keating /s/ Eileen S. Kraus Director Aril 17, 2013 Eileen S. Kraus /s/ Scott E.Kuechle Director April 17, 2013 Scott E. Kuechle /s/ George E. Minnich Director April 17, 2013 George E. Minnich /s/ Thomas W. Rabaut Director April 17, 2013 Thomas W. Rabaut /s/ Richard J. Swift Director April 17, 2013 Richard J. Swift
